Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1-13 and  15-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 6, 7 10 15 and 18  of U.S. Patent No. 10,715,183. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the patent anticipate the features of claims 1-13 and  15-19.

Re claim 1, Claim 1 of the patent discloses An apparatus, comprising: a memory to store instructions; and processing circuitry, coupled with the memory, operable to execute the instructions, that when executed, cause the processing circuitry to (see claim 1 of patent preamble): encode, according to a colorspace, a data ( see patent claim 1 note that note data is encoded according to a color space on a physical medium) and at least one error-correcting code (ECC) on a physical medium or along a transmission medium (see claim 1 along a physical medium or transmission medium), wherein the at least one ECC is encoded in at least one of: (i) a color channel of the colorspace, or (ii) an additional channel of the colorspace (see claim 1 note that the ECC may be induced in an additional channel such as ultraviolet or Infra red channel).

Re claim 2 claim 1 discloses wherein the additional channel of the colorspace comprises an ultraviolet channel of the colorspace, an infrared channel of the colorspace, or a luminance channel of the colorspace (see claim 1 note that the ECC may be induced in an additional channel such as ultraviolet or Infra red channel).

Re claim 3 Claim 1 discloses wherein the color channel is one of a plurality of color channels of the colorspace (note claim 1 recites one or more color channels and therefore discloses more than one color channel).

Re claim 4 Claim 1 discloses wherein the encoding is on the physical medium pursuant to a quad-tree structure ( note claim 1 discloses encoding on a physical medium as well as quad tree encoding ).

Re claim 5 Claim 1 discloses wherein the encoding is along the transmission medium, wherein the ECC is encoded in the color channel of the color space (note claim 1 discloses the Ecc is encoded in the color space and the encoding along a transmission medium).

Re claim 6 and 7 the additional feature of these claims are recited  in  claims 6 and 7 of the patent.

Re claim 8 claim 10 discloses  A method, comprising: decoding, according to a colorspace, a data (see claim 10   “A method comprising: decoding a plurality of data associated with a physical medium or transmitted along transmission medium and according to a colorspace” ) and at least one error-correcting code (ECC) encoded  ( see claim 10 (ECC) 


Re claim 9 claim 10 discloses wherein the additional channel of the colorspace comprises an ultraviolet channel of the colorspace, an infrared channel of the colorspace, or a luminance channel of the colorspace (see claim 1 note that the ECC may be induced in an additional channel such as ultraviolet or Infra red channel).

Re claim 10 The additional features of claim 11 of the patent discloses the features of claim 10

Re claim 11 Claim 10 discloses wherein the encoding is on the physical medium pursuant to a quad-tree structure ( note claim 10 discloses encoding on a physical medium as well as quad tree encoding ).

Re claim 12 Claim 10 discloses wherein the encoding is along the transmission medium, wherein the ECC is encoded in the color channel of the color space (note claim 10 discloses the Ecc is encoded in the color space and the encoding along a transmission medium).

Re claim 13 the additional feature of these claims are recited  in  claims 15 of the patent.

Re claim 15, Claim 18 of the patent discloses  non-transitory computer-readable storage medium storing instructions that when executed by a processor cause the processor to: (see claim 18 of patent preamble): encode, according to a colorspace, a data ( see patent claim 18 note that note data is encoded according to a color space on a physical medium) and at least one error-correcting code (ECC) on a physical medium or along a transmission medium (see claim 18 along a physical medium or transmission medium), wherein the at least one ECC is encoded in at least one of: (i) a color channel of the colorspace, or (ii) an additional channel of the colorspace (see claim 18 note that the ECC may be induced in an additional channel such as ultraviolet or Infra red channel).

Re claim 16 claim 18 discloses wherein the additional channel of the colorspace comprises an ultraviolet channel of the colorspace, an infrared channel of the colorspace, or a luminance channel of the colorspace (see claim 18 note that the ECC may be induced in an additional channel such as ultraviolet or Infra red channel).

Re claim 17 Claim 18 discloses wherein the color channel is one of a plurality of color channels of the colorspace (note claim 18 recites one or more color channels and therefore discloses more than one color channel).

Re claim 18 Claim 18 of the patent discloses wherein the encoding is on the physical medium pursuant to a quad-tree structure ( note claim 18 discloses encoding on a physical medium as well as quad tree encoding ).

.

Claims 8, 9, 13, and 14  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 6 and 7  of U.S. Patent No. 10,715,183 in view of Pruden US 2004/0246529. 

Re claim 8 Claim 1 of the patent discloses encode, according to a colorspace, a data ( see patent claim 1 note that note data is encoded according to a color space on a physical medium) and at least one error-correcting code (ECC) on a physical medium or along a transmission medium (see claim 1 along a physical medium or transmission medium), wherein the at least one ECC is encoded in at least one of: (i) a color channel of the colorspace, or (ii) an additional channel of the colorspace (see claim 1 note that the ECC may be induced in an additional channel such as ultraviolet or Infra red channel).  Claim 1 does not expressly discloses A method, comprising: decoding the encoded data. Pruden disclsoes A method, comprising: decoding the encoded data ( see paragraph 17 encoded data decoded and paragraph 12). The motivation to combine is to  decode the data to use the contained information (see paragraph 12). Therefore it would have been obvious to one of ordiary skill in the art before the effective filing date of the invention to combine Pruden and claim 1 to reach the aforementioned advantage.


Re claim 9 claim 1 discloses wherein the additional channel of the colorspace comprises an ultraviolet channel of the colorspace, an infrared channel of the colorspace, or a luminance 

Re claim 13 and 14 the additional feature of these claims are recited in  claims 6 and 7 of the patent.


Claim 15  16 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, and  6 of U.S. Patent No. 10,715,183. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the patent anticipate the features of claims 15 16 and 20

Re claim 15, Claim 1 of the patent discloses A non-transitory computer-readable storage medium storing instructions that when executed by a processor cause the processor to (see claim 1 of patent preamble note that the memory storing instruction executed corresponds to the non-transitory computer readable medium): encode, according to a colorspace, a data ( see patent claim 1 note that note data is encoded according to a color space on a physical medium) and at least one error-correcting code (ECC) on a physical medium or along a transmission medium (see claim 1 along a physical medium or transmission medium), wherein the at least one ECC is encoded in at least one of: (i) a color channel of the colorspace, or (ii) an additional channel of the colorspace (see claim 1 note that the ECC may be induced in an additional channel such as ultraviolet or Infra red channel).


Re claim 16 claim 1 discloses wherein the additional channel of the colorspace comprises an ultraviolet channel of the colorspace, an infrared channel of the colorspace, or a 

Re claim 20 the additional feature of these claims are recited  in  claim 6 of the patent.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 8-10 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pruden US 2004/0246529.

Re claim 1 Pruden discloses An apparatus, comprising: a memory (see paragraph 20 memory) to store instructions; and processing circuitry, coupled with the memory, operable to execute the instructions, that when executed, cause the processing circuitry (see paragraph 20 note processor is programed to perform encoding tasks) to: encode, according to a colorspace, a data (see paragraph 9 layers of colored dots are used to encode the data) and at least one error-correcting code (ECC)( see paragraph 39 ECC is encoded on color layer) on a physical medium (see paragraph 9 note that the layers of dots are printed on the substrate) or along a transmission medium, wherein the at least one ECC is encoded in at least one of: (i) a color channel of the colorspace( see paragraph 39 ECC is encoded on color layer), or (ii) an additional channel of the colorspace.

Re claim 2 Pruden discloses wherein the additional channel of the colorspace comprises an ultraviolet channel of the colorspace, an infrared channel of the colorspace, or a luminance channel of the colorspace .  The examiner notes that the additional channel of claim 1 is mentioned in only the alternative , since the claim rejection above cites ECC encoded in a color layer rather than the additional channel this element need not be shown to reject the claim since). The examiner notes however even this claim element was not mentioned in the alternative, this features are taught by the prior art (see cited art section below).

Re claim 3 Pruden discloses wherein the color channel is one of a plurality of color channels of the colorspace (see paragraph 9).

Re claim 8 Pruden discloses A method, comprising: decoding ( see paragraph 17 encoded data decoded), according to a colorspace, a data (see paragraph 9 layers of colored dots are used to encode the data) and at least one error-correcting code (ECC) ( see paragraph 39 ECC is encoded on color layer) encoded on a physical medium or received on a transmission medium (see paragraph 9 note that the layers of dots are printed on the substrate), wherein the at least one ECC is encoded in at least one of: (i) a color channel of the colorspace, ( see paragraph 39 ECC is encoded on color layer) or (ii) an additional channel of the colorspace.

Re claim 9 Pruden discloses wherein the additional channel of the colorspace comprises an ultraviolet channel of the colorspace, an infrared channel of the colorspace, or a luminance channel of the colorspace .  The examiner notes that the additional channel of claim 1 is mentioned in only the alternative , since the claim rejection above cites ECC encoded in a color layer rather than the additional channel this element need not be shown to reject the claim 

Re claim 10 Pruden discloses wherein the data is encoded on the physical medium(see paragraph 9 note that the layers of dots are printed on the substrate), wherein the method further comprises: scanning the physical medium prior to the decoding (see paragraph 23 scanning and decoding).
 

Re claim 15 Pruden discloses   non-transitory computer-readable storage medium storing instructions that when executed by a processor cause the processor : (see paragraph 20 note processor is programed to perform encoding tasks) to: encode, according to a colorspace, a data (see paragraph 9 layers of colored dots are used to encode the data) and at least one error-correcting code (ECC)( see paragraph 39 ECC is encoded on color layer) on a physical medium (see paragraph 9 note that the layers of dots are printed on the substrate) or along a transmission medium, wherein the at least one ECC is encoded in at least one of: (i) a color channel of the colorspace( see paragraph 39 ECC is encoded on color layer), or (ii) an additional channel of the colorspace.

Re claim 16 and 17 the additional features of these claims are similar to those of claims 2 and 3 and claims 16 and 17 are rejected for similar reasons




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pruden in view of  Leleannec US2020/0366893 .


Re claim 4 Pruden discloses wherein the encoding is on the physical medium( see paragraph 9 note that the layers of dots are printed on the substrate). Pruden also disclose the encoded filed may by an image or a video and compressed  via image or video coding (see paragraph 35 note that the encoded data may be in a compressed format).

Pruden does not expressly discloses pursuant to a quad-tree structure. The examiner notes however that quad tree encoding as well known encoding scheme for video. (See for example Leeannec paragraph 3. Note that compression algorithms use a quad tree structure to divide an image into blocks. The motivation to combine is to achieve good compression see paragraph 3. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Pruden and to use quadtree for compressing images and video as discussed in Leleannec to reach the aforementioned advantage.

Re claim 11 Pruden discloses wherein the encoding is on the physical medium( see paragraph 9 note that the layers of dots are printed on the substrate). Pruden also disclose the 

Pruden does not expressly discloses pursuant to a quad-tree structure. The examiner notes however that quad tree encoding as well known encoding scheme for video. (See for example Leeannec paragraph 3. Note that compression algorithms use a quad tree structure to divide an image into blocks. The motivation to combine is to achieve good compression. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Pruden and to use quadtree for compressing images and video as discussed in Leleannec to reach the aforementioned advantage.

Re claim 18 the additional subject matter of claim 18 is similar to that of claim 4 claim 18 is rejected for similar reasons



Claim 5 and 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pruden in view of  Branscomb US 2017/0249712.


Re claim 5  Pruden discloses, wherein the ECC is encoded in the color channel of the colorspace (see paragraph 39 error code is put into color layer). Note Pruden also discloses the encoding may be in the form of a 2d barcode (see paragraph 27)  Branscomb discloses wherein a barcode is transmitted along a transmission medium (see paragraph 70). One of ordinary skill in art could have easily transmitted the barcode gated by Pruden along a transmission medium and the results (the barcode is transmitted) would have been predictable. Therefore it would 


Re claim 12  Pruden discloses, wherein the ECC is encoded in the color channel of the colorspace (see paragraph 39 error code is put into color layer). Note Pruden also discloses the encoding may be in the form of a 2d barcode (see paragraph 27)  Branscomb discloses wherein a barcode is transmitted along a transmission medium (see paragraph 70). One of ordinary skill in art could have easily transmitted the barcode gated by Pruden along a transmission medium and the results (the barcode is transmitted ) would have been predictable. Therefore it would have been obvious before the effective filing date of the invention to combine Pruden and Branscomb to reach the aforementioned advantage.

Re claim 19 the additional subject matter of claim 18 is similar to that of claim 5 claim 19 is rejected for similar reasons.


Allowable Subject Matter
Claim 6, 7, 13, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as a terminal disclaimer filed to overcome double patenting rejections. 

Cited Art
Teraura US 2017/0200035 discloses at least one error- correcting-code (ECC) encoded in at least one of i) the one or more color- channels, ii) the ultraviolet or the infrared channel, or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.